Citation Nr: 1426066	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to a rating in excess of 10 percent for a left varicocele and history of recurrent prostatitis, effective March 30, 2006 through October 31, 2012.

3.  Entitlement to a rating in excess of 40 percent for a left varicocele and history of recurrent prostatitis, effective November 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to November 1979.  He had service in the Republic of Vietnam, where his awards and decorations included the Combat Infantryman's Badge and the Airborne qualification badge.  The Veteran's various duties included specialties as an Infantryman, Brace Specialist, Orthotic Specialist, and Environmental Health Specialist and a secondary specialty as a Preventive Medicine Specialist.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the RO.  The RO increased the Veteran's rating from noncompensable to 10 percent for a left varicocele and history of recurrent prostatitis.  That rating became effective March 30, 2006.  The RO also denied the Veteran's claim of entitlement to service connection for a respiratory disorder claimed as COPD.  The Veteran disagreed with those decisions, and this appeal ensued.  

In April 2012, the Board remanded the case for further development.  The Board directed the VA Appeals Management Center (AMC) in Washington, D.C. to request any additional service treatment records, as well as the Veteran's service personal records and records of any post-service treatment rendered by VA or non-VA health care providers.  The Board also directed the AMC to request VA examinations to determine the nature and etiology of any respiratory disorder found to be present and to determine the severity of the Veteran's service-connected left varicocele and history of recurrent prostatitis.  

Following the requested development, the AMC increased the Veteran's rating from 10 percent to 40 percent for his left varicocele and history of recurrent prostatitis, 
effective November 1, 2012.  The RO confirmed and continued the denial of entitlement to service connection for a respiratory disorder.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A respiratory disorder, claimed as COPD, was first manifested many years after the Veteran's service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

2.  From March 30, 2006 through October 31, 2012, the Veteran's service-connected left varicocele and history of recurrent prostatitis required intermittent catheterization and was manifested primarily flare-ups 3 to 4 times a year with daytime voiding approximately hourly and nocturia approximately 3 times a night.  

3.  Since November 1, 2012 the Veteran's service-connected left varicocele and history of recurrent prostatitis has been manifested primarily by a voiding frequency less than hourly and the use of 2 to 4 absorbent pads per day.  


CONCLUSIONS OF LAW

1.  COPD is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  For the period from March 30, 2006 through October 31, 2012, the criteria were met for a 30 percent rating for a left varicocele and history of recurrent prostatitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7527 (2013).


3.  Since November 1, 2012, the criteria have not been met for a rating in excess of 40 percent for a left varicocele and history of recurrent prostatitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7527 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a respiratory disorder and entitlement to an increased rating for a left varicocele and history of recurrent prostatitis,   38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In June 2006, VA received the Veteran's claims.  Thereafter, the VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  The VA also informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  The VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment by or through military medical facilities from September 1991 through May 2006; records reflecting his October 2004 treatment at East Carolina University Physicians; records reflecting his treatment by or through the Sampson Regional Medical Center from February to May 2006; records reflecting his treatment by or through M. K. S., M.D. in April 2006; records reflecting the Veteran's treatment by or through the Huff Orthopaedic Group from May 2007 through April 2008; a July 2007 statement from A. S., a former fellow service member; and records reflecting the Veteran's treatment at Wak Med in August 2007.  

In February 1980, September 1997, May and October 2007, August 2008, June and October 2009, and November 2012, the VA examined the Veteran to determine, in part, the nature and etiology of any respiratory disorder found to be present and the severity of his service-connected left varicocele and history of prostatitis.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

During the course of the appeal, the VA offered the Veteran an opportunity to present additional evidence and argument at a hearing before a member of the Board on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

Service Connection for a Respiratory Disorder

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The applicable law and regulations also permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has a respiratory disorder, primarily diagnosed as COPD, as a result of service.  He argues that it was first manifested in service by frequent coughs and colds.  He states that it is primarily the result of his inservice exposure to second hand smoke and noxious chemicals.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran is competent to report experiences in and since his service.  For example, he is competent to report that he was exposed to second hand smoke and noxious chemicals in service and that he had frequent colds.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra.  

Although the Veteran argues that his current respiratory disorder is due to second hand smoke or exposure to noxious chemicals, the question of whether a current disorder may be related to such exposure requires medical expertise on the question of etiology.  The Veteran's DD 214's show that his military specialties included those Brace Specialist, Orthotics Specialist, Preventive Medicine Specialist, and Environmental Health Specialist.  

While he had assignments as a Senior Brace or Orthotics Instructor, his DA Form 2-1 is negative for any evidence that he ever had an assignment as a Preventive Medicine Specialist or Environmental Health Specialist.  In any event, there is no evidence that he had the medical expertise to diagnose a respiratory disorder or opine as to causality.  He may not competently address the etiology of his respiratory disorder. See Davidson, 581 F.3d at 1316.  As discussed below, the probative medical evidence shows that the Veteran's contentions are not merely uncorroborated by the contemporaneous evidence; they are contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran.); Jandreau, 492 F.3d at 1376-77. 

Although the Veteran and a former fellow service member report that the Veteran had frequent colds in service, the preponderance of the contemporaneous evidence suggests otherwise.  The Veteran's service treatment records, and the reports of his September 1959 service entrance examination and his April 1979 service retirement examination, are negative for any complaints or clinical findings of a respiratory disorder of any kind.  During his service entrance and retirement examinations, he responded "no", when asked if he then had, or had ever had, chronic or frequent colds, asthma, shortness of breath, pain or pressure in his chest, or a chronic cough.  On examination, his lungs and chest were normal, as was the report of his chest X-rays.  

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Examinations performed shortly after service were similarly negative.  During a February 1980 VA examination, the Veteran's respiratory system was reported to be normal.  During an April 1983 examination as a retired service member, he, again, responded "no", when asked if he then had, or had ever had, chronic or frequent colds, asthma, shortness of breath, pain or pressure in his chest, or a chronic cough.  

A chronic, identifiable respiratory disorder, diagnosed primarily as COPD, was first manifested at the end of December 2001 by chest congestion, wheezing, and a 2 week history of an upper respiratory infection.  Not only was that many years after the Veteran's retirement from the service, there is no competent objective evidence on file of a nexus to his service.  This includes the Veteran's claimed exposure to second-hand smoke and noxious chemicals.  The normal medical findings at the time of the Veteran's retirement from the service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

In November 2012, the VA examined the Veteran to determine the nature and etiology of any respiratory disorder found to be present.  Following the VA examination, the examiner confirmed the presence of emphysema.  The examiner noted that the Veteran had a 17 pack year history of smoking, a history confirmed by the Veteran's post-service medical records, such as treatment reports from a military medical facility, dated in January and April 2002.  Given the lack of a chronic, identifiable respiratory disorder for many years after service, the examiner opined that it was less likely than not that the Veteran's emphysema was related to any incident in the service.  She noted that the Veteran's claimed exposure to second hand smoke would be a risk factor but would not be a causative factor.  Rather, she stated that the Veteran's respiratory disorder was most likely the result of his history of smoking.  

In addition, the Veteran did not file his initial claim of entitlement to service connection for a respiratory disorder until June 2006, many years after his retirement from the service.  While certainly not dispositive, it is relevant to the case.  Had the Veteran wished to file an earlier claim, he knew how to do so.  In September 1979, two months prior to his retirement from the service, he had successfully filed initial claims of entitlement to service connection for multiple disorders, including a left varicocele and history of recurrent prostatitis.  That he did not do so with respect to a respiratory disorder further militates against his claim.  The delay in filing his claim supports the preponderance of the evidence which shows that the Veteran did not have manifestations of a chronic, identifiable respiratory disorder for many years after service.  

Absent a chronic, identifiable respiratory disorder in service or competent medical evidence of nexus between the Veteran's current respiratory disorder and his service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a respiratory disorder, claimed as emphysema, is not warranted, and to that extent, the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  Because the preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disorder, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Increased Rating for the Genitourinary Disorder 

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, September 2003) until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2)  (West 2002); 38 C.F.R. § 3.400(o)(2)  (2012).  See Hart, supra.  Currently, the Veteran has a 10 percent rating in effect for the period from March 30, 2006 through October 31, 2012 and a 40 percent rating, effective November 1, 2012.  

The Veteran's service-connected left varicocele with history of prostatitis is rated in accordance with the criteria set forth in 38 C.F.R. § 4.115b, Diagnostic Code 7527  Under that code, prostate gland injuries, infections, hypertrophy, and post-operative residuals are rated as voiding dysfunction or a urinary tract infection, whichever is predominant.  

Voiding dysfunction includes urine leakage, frequency, or obstructed voiding.  For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is warranted, when the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted, when the Veteran is required to wear absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted when the Veteran is required to wear absorbent materials which must be changed more than four times per day.  

In cases of urinary frequency, a 10 percent rating is warranted when there a daytime voiding interval between two and three hours, or; when the Veteran awakens to void two times per night.  A 20 percent rating is warranted when there a daytime voiding interval between one and two hours, or; when the Veteran awakens to void three to four times per night.  A 40 percent rating is warranted when there a daytime voiding interval of less than one hour, or; when the Veteran awakens to void five or more times per night. 

With respect to voiding obstruction, a 10 percent rating is warranted when there is Marked obstructive symptomatology (hesitancy, slow or weak stream, and decreased force of stream) with any one or combination of the following:  

Post void residuals greater than 150 cc 

Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec) 

Recurrent urinary tract infections secondary to obstruction 

Stricture disease requiring periodic dilatation every 2 to 3 months

A 30 percent rating is warranted for voiding dysfunction when there is urinary retention requiring intermittent or continuous catheterization.  

With respect to urinary tract infections, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  Otherwise, rate as renal dysfunction.

With respect to renal dysfunction, a 30 percent rating is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or, a definite decrease in kidney function; or, hypertension rated at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent rating is warranted when there are persistent edema and albuminuria with BUN of 40 to 80mg%; or, a creatinine of 4 to 8mg%; or, generalized poor health, characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

Hypertension is rated in accordance with 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more, or; when the systolic pressure is predominantly 160 or more.  A 10 percent rating is also warranted when the veteran has a history of a diastolic pressure of 100 or more and requires continuous medication for control.  A 20 percent rating is warranted when the hypertension is manifested by a diastolic pressure of predominantly 110 or more and a systolic pressure of 200 or more.  A 40 percent rating is warranted for hypertension, manifested by a diastolic pressure of predominantly 120 or more.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evidence shows that from December 2005 through October 2012, the Veteran's left varicocele and history of prostatitis resulted occasional suprapubic pain and obstructed voiding due to a bladder neck contracture.  The prostatitis was recurrent and manifested by urgency, dribbling, and straining.  It required rather intensive management, as evidenced by the need for a cystoscopy on December 15, 2005 and direct internal visual ureterectomies in January and March 2006.  In addition, records and reports from M. K. S., M.D., dated in April 2006, and reports of VA examinations performed in May 2007 and October 2009 show that the Veteran required at least intermittent catheterization.  He also had episodes of recurrent prostatitis and associated urinary tract infections with daytime voiding frequency of at least once an hour and nocturia times three.  

The frequency of the Veteran's voiding was the predominant manifestation of his genitourinary disorder and met or more nearly approximated the criteria for a 30 percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  At the very least, there is an approximate balance of evidence both for and against the claim that his genitourinary disorder had increased in severity.  Under such circumstances, all reasonable doubt is resolved in favor of the veteran, and the appeal will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, for the period from December 15, 2005 through October 31, 2012, the Board finds that an increased rating is warranted, and to that extent, the appeal is allowed.  

In arriving at this decision, the Board has considered a still-higher schedular rating.  As noted above, such a rating would require the use of absorbent pads which would need to be changed 2 to 4 times a day, daytime voiding frequency more than once an hour, or albuminaria, edema, or impaired kidney function.  Although the Veteran reported some leakage during his October 2009 VA examination, the evidence, such as the reports of his May 2007 and October 2009 VA examinations, show that he did not use pads.  Moreover, they show a maximum daytime voiding frequency of no more than once an hour.  In addition, there is no evidence of  constant albuminuria with some edema; or, a definite decrease in kidney function; or, hypertension rated at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Indeed, the preponderance of the systolic readings are below 140 and the preponderance of the systolic readings are below 100.  Under such circumstances, the Veteran's disorder does not meet or more nearly approximate the applicable criteria for a rating in excess of 30 percent.  

During his November 1, 2012 VA examination, the Veteran reported urinary leakage necessitating the use of 2 to 4 absorbent pads per day and well as urinary frequency more than once an hour.  Such finding met or more nearly approximated the schedular criteria for a 40 percent rating for his service-connected genitourinary disorder; and that rating was assigned, effective November 1, 2012.  In order to obtain a higher schedular evaluation, the Veteran would have to demonstrate constant albuminuria with some edema; or, a definite decrease in kidney function; or, hypertension rated at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  However, the record remains negative for any of those manifestations.  Accordingly, the 40 percent evaluation is confirmed and continued.   

The Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected left varicocele with history of prostatitis.  38 C.F.R. § 3.321(b)(1) (2013).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Veteran's service-connected genitourinary disorder is manifested by signs and symptoms such as occasional suprapubic pain, obstructed voiding, frequency, and recurrent urinary tract infections.  They are productive of excessive daytime voiding and nocturia and require periodic intensive management and intermittent catheterization.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Given the variety of ways in which the rating schedule contemplates the functional loss due to the Veteran's genitourinary disorder, the schedular rating criteria reasonably describes the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left varicocele with history of prostatitis.  Thun, 22 Vet. App. at 115. With respect to the second Thun element, the evidence does not suggest the Veteran has required frequent hospitalizations for the treatment of his service-connected genitourinary disorder.  While the VA examiners in October 2009, and November 2012, stated that the Veteran would have problems working due to his frequency of urination, that frequency is contemplated by his current evaluations.  The Veteran's service-connected genitourinary disorder does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In short, the Veteran does not have symptoms associated with his service-connected left varicocele with history of prostatitis that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  Thun, 22 Vet. App. at 115.  Therefore, the preponderance of the evidence is therefore against a finding that the Veteran's his genitourinary disorder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1) .


ORDER

Entitlement to service connection for a respiratory disorder, claimed as COPD is denied.  

For the period from March 30, 2006 through October 31, 2012, the criteria for a 30 percent rating is granted for a left varicocele and history of recurrent prostatitis, subject to the law and regulations governing the award of monetary benefits.  


For the period since November 1, 2012, entitlement to a rating in excess of 40 percent is denied for a left varicocele and history of recurrent prostatitis.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


